Citation Nr: 0737715	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  07-04 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to total disability based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1950 to November 1954.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota. 

According to the evidence on file, a Motion To Advance On The 
Docket (AOD) was granted by the Board, due to good or 
sufficient cause shown, in accordance with the provisions of 
38 U.S.C.A. § 7107 (West 2002 and Supp. 2007) and 38 C.F.R. § 
20.900(c) (2007).


FINDING OF FACT

The veteran's service-connected disability (bilateral 
sensorineural hearing loss) does not preclude him from 
obtaining and retaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a total rating based on 
individual unemployability have not been met.  38 U.S.C.A. §  
1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.340, 3.341, 
4.16(a) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

The notice requirements were met in this case by a letter 
sent to the veteran in October 2005.  That letter advised the 
veteran of the information necessary to substantiate his 
claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b) (2006).  The letter told him what evidence was 
necessary, to provide or identify any relevant evidence, and 
that it was ultimately his responsibility to ensure that VA 
received any relevant evidence.  Cf. Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  A March 2006 
letter advised the veteran how disability ratings and 
effective dates are determined.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The veteran has not 
alleged that VA failed to comply with the notice requirements 
of the VCAA, and he was afforded a meaningful opportunity to 
participate effectively in the processing of his claim(s), 
and has in fact provided additional arguments at every stage.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The RO provided the veteran an appropriate VA examination in 
2005 to ascertain the severity of the veteran's hearing loss.  
There is no objective evidence indicating that there has been 
a material change in the severity of the veteran's condition 
since he was last examined.  The veteran has not reported 
receiving any recent treatment specifically for this 
condition and there are no records suggesting an increase in 
disability has occurred as compared to the prior VA 
examination findings.  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  VAOPGCPREC 11-95.  

The Board notes the 2005 examiner did not proffer an opinion 
specifically in regard to the veteran's employability in 
light of his service-connected disability. The Board 
concludes, however, that such an opinion is not needed in 
this case because the only evidence indicating the veteran is 
unemployable due solely to his impaired hearing is his own 
lay statements.  Such evidence is insufficient to trigger 
VA's duty to provide an examination.  The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A(d), to provide an appellant with 
a medical opinion.  See Duenas v. Principi, 18 Vet. App. 512, 
519 (2004); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 
2003).  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim.  

TDIU

Essentially, the veteran contends that he is unable to 
maintain substantially gainful employment due to his service-
connected bilateral sensorineural hearing loss, currently 
evaluated as 90 percent disabling.  This is his only service-
connected disability.  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2005).  Therefore, the 
veteran meets the schedular criteria for consideration of 
unemployability under 38 C.F.R. § 4.16(a), and the only 
remaining question in this case is whether the veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of his service-connected disabilities.

In determining unemployability status, the existence or 
degree of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the above 
percentages for service-connected disabilities are met and in 
the judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  38 C.F.R. 
§ 4.16(a).  

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court) has stated: 

In determining whether appellant is 
entitled to a total disability rating 
based upon individual unemployability, 
neither appellant's non-service-connected 
disabilities nor his advancing age may be 
considered.  See 38 C.F.R. § 3.341(a) 
(1992); Hersey v. Derwinski, 2 Vet. App. 
91, 94 (1992).  The Board's task was to 
determine whether there are circumstances 
in this case apart from the non-service-
connected conditions and advancing age 
which would justify a total disability 
rating based on unemployability.  In 
other words, the BVA must determine if 
there are circumstances, apart from non-
service-connected disabilities, that 
place this veteran in a different 
position than other veterans with an 80 
[percent] combined disability rating.  
See 38 C.F.R. § 4.16(a) (1992).

Van Hoose v. Brown, 4 Vet. App. 361, 363 (1995). 

The veteran has completed his high school education via GED.  
He was self-employed since 1955 as a farmer and claims he had 
to quit working the land in 1995 due to his hearing loss.  
Specifically, the veteran argues that it would have been 
"dangerous" for him to continue farming operations after 
1995.  Since that time he still owns the land, but rents it 
out to neighbors.  He has no other source of income and has 
never attempted to find any other type of employment.  
Rather, he argues his lack of training and significant 
hearing loss would preclude him in finding any other kind of 
substantial employment.

Although the veteran maintains that his service-connected 
conditions render him unemployable, the preponderance of the 
evidence is against such a conclusion.  It must be noted that 
despite his complaints, the veteran has continued maintaining 
and overseeing the use of his own land.  He is still involved 
in the overall management of his land despite his lack of 
farming involvement.  

In the 10 years since he stopped working his own land, the 
veteran has failed to identify any efforts on his part to 
find alternative substantial employment nor is it clear that 
any efforts would be fruitless.  There are also no persuasive 
medical opinions of record indicating that the veteran is 
totally disabled or unemployable due to his service-connected 
condition or that he is incapable of doing any type of 
productive work. That is, the veteran was afforded a VA 
examination in October 2005 indicating serious hearing 
impairment.  The examiner did not proffer an opinion with 
regard to the veteran's employability.  A private 
audiologist, however, indicated in a June 2005 statement as 
follows: "The veteran was informed amplification is the only 
thing that will improve his communicative ability.  Even with 
amplification, he will still have difficulty understanding 
conversation levels of speech, especially under adverse 
listening conditions."  

The Board does not contest that the veteran's hearing 
impairment is serious and causes limitations, clearly it 
does.  Standing alone, however, it is not apparent that such 
a hearing impairment would impede the veteran's ability to 
retain any substantial employment, especially sedentary 
employment.  Indeed, hearing impaired individuals, while 
clearly limited, regularly find substantial employment.  It 
is clear the veteran's choice not to work since 1995 is not 
solely the product of his hearing loss. 

In regard to his service-connected hearing loss, medical 
professionals have only concluded that the veteran is limited 
in his abilities, especially communicative abilities.  While 
medical professionals have outlined the veteran's 
limitations, no medical provider has ever opined that the 
veteran is totally unemployable due to his impaired hearing.  
In fact, the evidence is to the contrary. The veteran 
maintains his land and rents it out to neighbors for farming 
use. 

Although the veteran's service-connected impaired hearing 
clearly affects his ability to communicate, the evidence does 
not indicate that he is unable to perform light or medium 
duty work, or some other type of substantially gainful 
employment. There is no medical opinion that he is physically 
incapable of performing sedentary work. 

Although the veteran's service-connected condition is severe 
and, as such, limit his occupational opportunities, it is not 
shown to be of such severity as to preclude gainful 
employment.  In Van Hoose, the Court noted, 

The sole fact that a claimant is 
unemployed or has difficulty obtaining 
employment is not enough.  A high rating 
in itself is recognition that the 
impairment makes it difficult to obtain 
and keep employment.  The question is 
whether the veteran is capable of 
performing the physical and mental acts 
required by employment, not whether the 
veteran can find employment.  

Van Hoose, 4 Vet. App. at 363 (citation omitted).  In this 
case, as in Van Hoose, there simply is no evidence of unusual 
or exceptional circumstances to warrant a total disability 
rating based on the veteran's service-connected disability 
alone.  

Accordingly, given the evidence of record, the Board finds 
that the veteran's service-connected condition alone does not 
result in marked interference with employment.  See 38 C.F.R. 
§ 3.321(b)(1).  In the absence of any evidence of unusual or 
exceptional circumstances beyond what is contemplated by the 
assigned disability evaluation of 90 percent, the 
preponderance of the evidence is against the veteran's claim 
that he is precluded from securing substantially gainful 
employment solely by reason of his service-connected 
disability or that he is incapable of performing the physical 
acts required by employment due solely to his service-
connected disability, even when his disability is assessed in 
the context of subjective factors such as his occupational 
background and level of education.  Therefore, a total 
disability rating for compensation purposes based on 
individual unemployability is not warranted in this case.



ORDER

Entitlement to TDIU is denied.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


